Citation Nr: 1703431	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  11-03 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thompson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board hearing at the RO before the undersigned in June 2015.  A transcript of the proceeding is of record. 

This matter was previously before the Board in September 2015, when it was remanded for additional development.


FINDING OF FACT

A chronic right knee disability did not manifest in service or within one year thereafter; and the most probative evidence is against a finding that the Veteran's current right knee disability is related to service or his service-connected left knee disability. 


CONCLUSION OF LAW

The requirements for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in July 2008, December 2008, and July 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service VA and private treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Additionally, there has been substantial compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). Additional VA treatment records were obtained and letters were sent to the Veteran in November 2015 and January 2016 requesting     that he complete and return enclosed authorization forms for private treatment providers.  No release forms were submitted.  An in-person VA knee examination was conducted in February 2016.  Neither the Veteran nor his representative has alleged any insufficiency in the examination or opinion provided.  Accordingly,     the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014), 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the  time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under    38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection may also be established for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically  on what evidence is needed to substantiate each claim and what the evidence in    the claims file shows, or fails to show, with respect to each claim.  See Gonzales      v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is     an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

The Veteran essentially contends his current right knee disability is related to his active service or is secondary to his service-connected left knee disability.  The Veteran testified that he hurt his right knee while rappelling in Okinawa, Japan, but he did not go to sick call or go to see a doctor for treatment.  He also noted that he did many physically challenging activities while in service, including mountain climbing, rappelling, jumping out of helicopters, and walking 50 to 100 miles per week in boots.  With regard to secondary service connection, the Veteran contends that his current right knee disability developed as a result of additional stress put on his right knee secondary to his service-connected left knee disability.    

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with right knee osteoarthritis.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records (STR) are silent for any complaints, diagnoses, or findings pertaining to the Veteran's right knee.  At his August 1980 discharge examination, the Veteran was noted to be in good health.  The Veteran reported that he had experienced cramps in his legs; however, he denied swollen or painful joints, he denied arthritis, and he denied having a bone, joint, or other deformity.

The first noted treatment for a right knee disability following service was in May 2007 when X-rays of the bilateral knees revealed minimal degenerative changes of the knee joints.  In November 2008, the Veteran was diagnosed with osteoarthritis    and a medial meniscal tear of the right knee.  The diagnosis of osteoarthritis / degenerative joint disease was again noted in August 2010.

The Veteran underwent a VA examination in August 2010.  Following an in-person examination and review of the claim file, the examiner opined that the Veteran's right knee osteoarthritis / degenerative joint disease is less likely as not caused by or a result of left knee osteoarthritis / degenerative joint disease and medial meniscal tear.  The examiner's rationale was that the right knee disability was most consistent with normal age-related degenerative changes, which were symmetric on physical examination.  The examiner also noted that there was no evidence of an altered gait.

The Veteran underwent another VA examination in February 2016.  Following an in-person examination and review of the Veteran's claim file, the examiner opined that the Veteran's right knee osteoarthritis was less likely than not incurred in or caused by an in-service event.  The examiner's rationale stated that the Veteran    did not have any right knee complaints or treatment in service or directly after service.  Further, the examiner stated that the Veteran was found to have minimal degenerative changes to his bilateral knees on X-ray in 2007, which has progressed to moderate osteoarthritis, and is consistent with the normal aging process.

Additionally, the VA examiner opined that the Veteran's osteoarthritis of the right knee is less likely than not related to service, including the Veteran's reported extensive walking, running, jumping, and rappelling during service.  The examiner stated that the Veteran had X-rays of the bilateral knees in 2007 that showed minimal degenerative changes, which were consistent with the normal aging process.  The examiner explained that there is no evidence to support that the reported extensive walking, running, jumping, or rappelling during his three      years in service led to osteoarthritis 27 years later.  

Further, the VA examiner determined that the Veteran's right knee disability is          less likely than not caused or permanently worsened in severity beyond the natural progress of the condition by his service-connected left knee disability.  The examiner explained that the Veteran was found to have age-related osteoarthritis of the bilateral knees and is service-connected for left knee degenerative joint disease with medial meniscal tear.  The examiner noted that degenerative joint disease of one knee or a meniscal tear of the left knee is not known to cause osteoarthritis or a meniscal tear of the contralateral knee; rather, meniscal tears result from injuries of the meniscus or from age-related degeneration.  The examiner explained that there is no association with a left knee meniscal tear causing problems to the contralateral knee; this type    of secondary association only occurs with lower extremity injuries that produce noticeable changes in posture, stance, and gait.  The examiner stated that these injuries include fractures of the long bones with less than 2.5 centimeters of bone length, ankyloses of the major joints-such as the ankle, knees or hips-or infections.  According to the examiner, the Veteran does not have objective physical findings or history of these conditions.  Therefore, due to the lack of findings of orthopedic disorder, which would affect his right knee, and the fact that knee osteoarthritis worsens over time, it is less likely than not that the Veteran's current right knee osteoarthritis is secondary to, or aggravated beyond its normal progression by his service-connected left knee meniscal tear with degenerative joint disease. 

After a review of the record, the Board finds that service connection for a right knee disability is not warranted.  While the Veteran does have a current disability, the preponderance of the probative evidence indicates that it is not related to service or his service-connected left knee disability.  

With regard to presumptive service connection, the Board notes that the probative evidence is against finding that the Veteran's right knee arthritis was present during service or within one year following his discharge from service.  Indeed, minimal degenerative changes in the Veteran's right knee were not diagnosed until 2007.  

Moreover, the only medical opinions of record addressing whether the current disability is related to service are from August 2010 and February 2016, and both weigh against the claim.  The opinions were provided following review of the Veteran's claim file, as well as in-person examination.  Further, the February 2016 opinion contained an adequate rationale for the conclusions reached.  Accordingly, it is highly probative and persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

While the Veteran believes that his current right knee disability is related to service or his service-connected left knee disability, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of osteoarthritis and a medial meniscal tear are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether the Veteran's asserted in-service and post-service symptoms  are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what        he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's opinion regarding the etiology of his current disability is not competent medical evidence.  Accordingly, the Board finds the February 2016 VA medical opinion to be of significantly greater probative value  on this question than the Veteran's lay assertions.  There is no medical opinion of record to the contrary.  

In sum, a chronic right knee disability was not shown in service or for many years thereafter, and the most probative evidence is against a finding that the current right knee disability is related to service or the Veteran's service-connected left knee disability.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and service connection is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski,   1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a right knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


